Case 2:20-cv-00451-LEW Document 16 Filed 03/16/21 Page 1 of 4              PageID #: 691




                         UNITED STATES DISTRICT COURT

                                 DISTRICT OF MAINE

 Federal National Mortgage Association, ]
                                        ]
       Plaintiff                        ]
                                        ] Case No. 2:20-cv-00451-LEW
v.                                      ]
                                        ]
Joseph M. Scanlon,                      ]
                                        ]
       Defendant                        ]

                   JUDGMENT OF FORECLOSURE AND SALE
                        (VACANT REAL PROPERTY)

                 Address: 558 Sutherland Pond Road, Sabattus, Maine
                   Mortgage: May 23, 2017, Book 9602, Page 104

      This matter came before the Court pursuant to the Default entered on January 21,

2021 against the Defendant [ECF 7], Fed.R.Civ.P. 55(b), this Court’s Procedural Order

dated January 25, 2021 [ECF 9], and the General Orders in response to the recent

outbreak of Coronavirus Disease 2019 (COVID-19) in accordance with the

Pandemic/Infectious Disease Plan for the United States District Court for the District of

Maine. (March 2020).

      Plaintiff, Federal National Mortgage Association (“FNMA”), was represented by

 John A. Doonan, Esq. The Defendant did not appear or oppose Plaintiff's Motion for

 Default Judgment of Foreclosure and Sale.

      All persons interested having been duly notified in accordance with the law, and

 after consideration of the Affidavits with supporting documentary evidence and
Case 2:20-cv-00451-LEW Document 16 Filed 03/16/21 Page 2 of 4             PageID #: 692




 Memorandum of Law in Support of Plaintiff's Motion for Default Judgment on

 Documentary Evidence, the Plaintiff's Motion for Default Judgment of Foreclosure and

 Sale is GRANTED. Count II – Breach of Note, Count III – Breach of Contract, Money

 Had and Received, Count IV – Quantum Meruit, and Count V – Unjust Enrichment are

 hereby DISMISSED without prejudice at the request of the Plaintiff.

      JUDGMENT on Count I – Foreclosure and Sale is hereby entered as follows:

1.    If the Defendant or his heirs or assigns pay Federal National Mortgage

Association (“FNMA”) the amount adjudged due and owing as of January 28, 2021

(attorney’s fees and deficiency are waived) ($174, 818.77) within 90 days from the date

of the Judgment, as that time period is calculated in accordance with 14 M.R.S. §6322,

FNMA shall forthwith discharge the Mortgage and file a dismissal of this action on the

ECF Docket. The following is a breakdown of the amount due and owing:

             Description                               Amount

      Principal Balance                                $143,574.24
      Interest                                         $ 15,706.07
      Escrow Advance                                   $ 15,538.46
      Grand Total                                      $174,818.77


2.    If the Defendant or his heirs or assigns do not pay FNMA the amount adjudged

due and owing ($174,818.77) within 90 days from the date of this Judgment, as that time

period is calculated in accordance with 14 M.R.S. §6322, their remaining rights to

possession of the Sabattus Property shall terminate, and FNMA shall conduct a public

sale of the Sabattus Property in accordance with 14 M.R.S. §6323, disbursing the
Case 2:20-cv-00451-LEW Document 16 Filed 03/16/21 Page 3 of 4                 PageID #: 693




proceeds, first to itself in the amount of $174,818.77 after deducting the expenses of the

sale, with any surplus to be disbursed pursuant to Paragraph 5 of this Judgment, and in

accordance with 14 M.R.S. §6324. FNMA may not seek a deficiency judgment against

the Defendant pursuant to Plaintiff’s waiver of deficiency in its Motions.

3.     Pursuant to 14 M.R.S. §2401(3)(F), the Clerk, if requested, shall sign a

certification after the appeal period has expired, certifying that the applicable period has

expired without action or that the final judgment has been entered following appeal.

4.     The amount due and owing is $174,818.77 as of January 28, 2021.

5.     The priority of interests is as follows:

       Federal National Mortgage Association has first priority in the amount of

$174,818.77, pursuant to the subject Note and Mortgage and there are no parties-in-

interest other than the Defendant who has second priority, and who has been defaulted.

6.     The pre-judgment interest rate is 4.25%, see 14 M.R.S. §1602-B, and the post-

judgment interest rate is 8.59%, see 14 M.R.S. § 1602-C.

7.     The following information is included in this judgment pursuant to 14 M.R.S

§2401(3):

        PARTIES                                   COUNSEL
        Federal National Mortgage                 John A. Doonan, Esq.
        Association                               Reneau J. Longoria, Esq.
        3900 Wisconsin Avenue, NW                 Doonan, Graves & Longoria LLC
        Washington, DC 20016-2892                 100 Cummings Center, Suite 303C
                                                  Beverly, MA 01915

        Joseph M. Scanlon                         Defaulted/Pro Se
        114 7th Avenue W
        Dickinson, ND 58601
Case 2:20-cv-00451-LEW Document 16 Filed 03/16/21 Page 4 of 4             PageID #: 694




   a) The docket number of this case is 2:20-cv-00451-LEW.


   b) All parties to these proceedings received notice of the proceedings in

      accordance with the applicable provisions of the Federal Rules of Civil

      Procedure.

   c) A description of the real estate involved, 558 Sutherland Pond Road, Sabattus,

      ME 04280 is set forth in Exhibit A to the Judgment herein.

   d) The street address of the real estate involved is 558 Sutherland Pond Road,

      Sabattus, ME 04280. The Mortgage was executed by the Defendant, Joseph M.

      Scanlon, on May 23, 2017. The book and page number of the Mortgage in the

      Androscoggin County Registry of Deeds is Book 9602, Page 104.

    e) This Judgment shall not create any personal liability on the part of the Defendant

     but shall act solely as an in rem judgment against the property, 558 Sutherland

     Pond Road, Sabattus, ME 04280.

    SO ORDERED.

    Dated this 16th day of March, 2021.

                                           /s/ Lance E. Walker
                                          UNITED STATES DISTRICT JUDGE
